jun selt ep pa ity u i l xxxxx xxxxx xxxxx xxxxx legend taxpayer a xxxxx ira x xxxxx savings account y xxxxx bank xxxxx savings account z xxxxx bank xxxxx amount n dollar_figure xxxxx amount o dollar_figure xxxxx amount p dollar_figure xxxxx year xxxxx date xxxxx date xxxxx xxxxx page ‘date july dear xxxxx 2uug38033 this is in response to your letter dated date as supplemented by correspondence dated january and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations are made under penalties of perjury in support of your ruling_request taxpayer a age represents that she received a distribution from a traditional individual_retirement_arrangement ira x of which she intended to roll over amount p to another ira taxpayer a asserts that her failure to accomplish a rollover of amount p within the 60-day period prescribed by sec_408 of the code was due to her mental condition which impaired her ability to manage her financial affairs during the 60-day period taxpayer a further represents that amount p has not been used for any other purpose taxpayer a maintained ira x with bank series of transactions with the intent to roll over a portion of ira x into another ira taxpayer a had successfully completed other ira_rollovers in prior years in year taxpayer a engaged in a on date taxpayer a withdrew amount n from ira x and deposited amount n in savings account y at bank amount n was the value of a 12-month certificate of deposit cd which had matured and which constituted the total account balance of ira x taxpayer a represents that she intended to roll over amount p to an ira at bank on date taxpayer a withdrew amount o from savings account y amount o is an amount greater than amount n and constituted the total account balance of savings account y on date fewer than days after date taxpayer a went to bank to complete the rollover transaction but instead opened savings account z into which she deposited amount p amount p is an amount less than amount n amount p has remained in savings account z the failed transaction was discovered by a tax preparer while completing taxpayer a’s tax_return s for year at that time it was also discovered that taxpayer a had mismanaged other financial matters in year taxpayer a asserts that during year including the 60-day period following date taxpayer a under the care and observation of her physician was treated with prescription medication to address her increasing difficulty with short-term memory loss in a letter her physician concluded that on account of xxxxx page gurb a ' taxpayer a's mental condition her ability to handle and understand financial matters was impaired throughout the period of time for completing the rollover of amount p based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount p from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers xxxxx page guuyouus8 ‘ sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred errors committed by a financial_institution inability to complete the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a rollover of amount p was due to her mental condition which impaired her ability to manage her financial affairs therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution on date from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount p representing that portion of amount n which was deposited into savings account z into an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed to taxpayer a by sec_401 of the code this ruling assumes that ira x satisfied the qualification requirements of sec_408 of the code at all times relevant to this transaction no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto marjorie g pace page guu938938 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter ruing is being sent to your authorized representative if vou wish to inquire about this ruling please contact _1 d by telephone pincite-9651 please address all correspondence to se t ep ra t4 sincerely yours donzell h littlejohn manager employee_plans technical group enclosures
